DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 6, 11, and 12 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claims 6, 11, and 12. Claim 6 recites “receiving a service in the service fragment; and using the service fragment, wherein the service includes (i) content advisory rating information corresponding to a defined rating region table and (ii) content advisory rating information not corresponding to a defined rating region table, the content advisory rating information not corresponding to the defined rating region table includes an other ratings element containing a rating scheme attribute and one of a rating information string element and a rating information data element, the rating scheme attribute specifies a scheme uniform resource identifier for a rating described by a rating information string element or a rating information data element, the rating information string element represents a rating information value string corresponding to a rating scheme defined by the rating scheme attribute, and the rating information data element represents a container element for rating information value data corresponding to a rating scheme defined by the rating scheme attribute (Paragraphs [0013], [0031], [0190], [0194], [0195], [0201], and [0202] of Applicant's specification; and Figs. 37, 41, and 43 of Applicant's drawings.).” 
	The closest art found includes Choi et al. (US 2009/0083785) in view of Yang et al. (U.S. 2016/0255394). Paragraph [0016] of Choi et al. discloses, "The signaling information data includes a rating region table (RRT) describing rating classification information of the mobile service data and a content advisory descriptor (CAD) describing the rating information on the corresponding mobile service data." Furthermore, paragraph [0293] of Choi et al. discloses that the CAD "can be received in a descriptor format of RRT.” Applicant's claimed invention recites that the service includes content advisory correspond to the RRT (rating region table). Paragraph [0019] of Choi et al. discloses, "The signaling information data further includes ... a system time table (STT) providing information associated with a time and a cell information table (CIT) providing information associated with a cell." With respect to the STT, Choi et al. teaches in paragraph [0171] that the STT provides information on a current time and date and time zone information, and Fig. 26 of Choi et al. shows a syntax structure for an STT section in signaling tables (see, for example, paragraph [0186] of Choi et al.). With respect to the CIT, Choi et al. teaches in paragraph [0172] that the CIT "provides channel information of each cell, which is a propagating area of broadcast signals" and "provides adjacent cell carrier frequency information of a current transmitter." In addition, Choi et al. discloses in paragraph [0226], "the CIT is able to include information of all cells (exciters) of a broadcast network, which transmit the corresponding CIT. Alternatively, the CIT is able to include information of adjacent cells (exciters) of a cell (exciter) that is currently transmitting the CIT only." Applicant's claimed invention recites that the content advisory rating information not corresponding to the defined rating region table includes an other ratings element. Therefore, Choi et al. fails to teach or suggest the features of "the service includes (i) content advisory rating information corresponding to a defined rating region table and (ii) content advisory rating information not corresponding to a defined rating region table" and "the content advisory rating information not corresponding to the defined rating region table includes an other ratings element containing a rating scheme attribute and one of a rating information string element and a rating information data element" as recited in Applicant's claim 6, and as similarly recited in Applicant's claims 11 and 12. Yang et al. also fails to teach or suggest these features which Examiner finds to be novel. The dependent claims 7, 9-10 are allowed because they further limit independent claims 6, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 6, 11, and 12, and the dependent 7, 9-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADIL OCAK/
Examiner, Art Unit 2426



/NASSER M GOODARZI/             Supervisory Patent Examiner, Art Unit 2426